 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com
 
  Telephone:   (301) 815-6600
 
  Fax:   (301) 315-6660

SMT SERIES 2005-3
Record Date: February 28, 2006
Distribution Date: March 20, 2006
Certificateholder Distribution Summary

                                                                               
  Certificate   Certificate                                     Class  
Pass-Through   Beginning   Interest   Principal   Current   Ending Certificate  
Total   Cumulative Class   CUSIP   Description   Rate   Certificate Balance  
Distribution   Distribution   Realized Loss   Balance   Distribution   Realized
Loss
A-R
  81744FHN0   SEN     5.37044 %     0.00       0.00       0.00       0.00      
0.00       0.00       0.00  
A-1
  81744FHK6   SEN     4.77000 %     227,725,448.16       904,712.35      
9,385,834.27       0.00       218,339,613.89       10,290,546.62       0.00  
B-1
  81744FHP5   SUB     4.94000 %     6,208,000.00       25,542.25       0.00    
  0.00       6,208,000.00       25,542.25       0.00  
B-2
  81744FHQ3   SUB     5.21000 %     3,287,000.00       14,263.23       0.00    
  0.00       3,287,000.00       14,263.23       0.00  
B-3
  81744FHR1   SUB     5.53710 %     2,374,000.00       10,948.22       0.00    
  0.00       2,374,000.00       10,948.22       0.00  
B-4
  81744FHS9   SUB     5.53710 %     1,095,000.00       5,049.83       0.00      
0.00       1,095,000.00       5,049.83       0.00  
B-5
  81744FHT7   SUB     5.53710 %     731,000.00       3,371.17       0.00      
0.00       731,000.00       3,371.17       0.00  
B-6
  81744FHU4   SUB     5.53710 %     1,826,168.26       8,421.78       0.00      
0.00       1,826,168.26       8,421.78       0.00  
X-A
  81744FHL4   IO     0.76710 %     0.00       145,493.76       0.00       0.00  
    0.00       145,493.76       0.00  
X-B
  81744FHM2   IO     0.50363 %     0.00       3,982.80       0.00       0.00    
  0.00       3,982.80       0.00  
 
                                                                       
Totals
                    243,246,616.42       1,121,785.39       9,385,834.27      
0.00       233,860,782.15       10,507,619.66       0.00  
 
                                                                       

Principal Distribution Statement

                                                                               
              Beginning   Scheduled   Unscheduled                              
  Original Face   Certificate   Principal   Principal           Realized   Total
Principal   Ending Certificate   Ending Certificate   Total Principal Class  
Amount   Balance   Distribution   Distribution   Accretion   Loss   Reduction  
Balance   Percentage   Distribution
A-R
    100.00       0.00       0.00       0.00       0.00       0.00       0.00    
  0.00       0.00000000       0.00  
A-1
    349,687,000.00       227,725,448.16       1,604.27       9,384,230.00      
0.00       0.00       9,385,834.27       218,339,613.89       0.62438585      
9,385,834.27  
B-1
    6,208,000.00       6,208,000.00       0.00       0.00       0.00       0.00
      0.00       6,208,000.00       1.00000000       0.00  
B-2
    3,287,000.00       3,287,000.00       0.00       0.00       0.00       0.00
      0.00       3,287,000.00       1.00000000       0.00  
B-3
    2,374,000.00       2,374,000.00       0.00       0.00       0.00       0.00
      0.00       2,374,000.00       1.00000000       0.00  
B-4
    1,095,000.00       1,095,000.00       0.00       0.00       0.00       0.00
      0.00       1,095,000.00       1.00000000       0.00  
B-5
    731,000.00       731,000.00       0.00       0.00       0.00       0.00    
  0.00       731,000.00       1.00000000       0.00  
B-6
    1,826,168.26       1,826,168.26       0.00       0.00       0.00       0.00
      0.00       1,826,168.26       1.00000000       0.00  
X-A
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
X-B
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
 
                                                                               
Totals
    365,208,268.26       243,246,616.42       1,604.27       9,384,230.00      
0.00       0.00       9,385,834.27       233,860,782.15       0.64034909      
9,385,834.27  
 
                                                                               





--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
              Beginning   Scheduled   Unscheduled                              
    Ending         Original Face   Certificate   Principal   Principal          
Realized   Total Principal   Ending Certificate   Certificate   Total Principal
Class   Amount   Balance   Distribution   Distribution   Accretion   Loss  
Reduction   Balance   Percentage   Distribution
A-R
    100.00       0.00000000       0.00000000       0.0000000       0.00000000  
    0.00000000       0.00000000       0.00000000       0.00000000      
0.00000000  
A-1
    349,687,000.00       651.22652017       0.00458773       26.83608484      
0.00000000       0.00000000       26.84067257       624.38584760      
0.62438585       26.84067257  
B-1
    6,208,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-2
    3,287,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-3
    2,374,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-4
    1,095,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-5
    731,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-6
    1,826,168.26       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
X-A
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
X-B
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 

Interest Distribution- Statement

                                                                               
                                              Payment                          
                                          of           Non-           Remaining
  Ending                 Current   Beginning   Current   Unpaid   Current  
Supported           Unpaid   Certificate/         Accrual   Certificate  
Certificate/   Accrued   Interest   Interest   Interest   Total Interest  
Interest   Notational Class   Accural Dates   Days   Rate   Notional Balance  
Interest   Shortfall   Shortfall   Shortfall(1)   Distribution   Shortfall(2)  
Balance
A-R
  N/A     N/A       5.37044 %     0.00       0.00       0.00       0.00      
0.00       0.00       0.00       0.00  
A-1
  02/20/06 – 03/19/06     30       4.77000 %     227,725,448.16       905,208.66
      0.00       0.00       496.31       904,712.35       0.00      
218,339,613.89  
B-1
  02/20/06 – 03/19/06     30       4.94000 %     6,208,000.00       25,556.27  
    0.00       0.00       14.01       25,542.25       0.00       6,208,000.00  
B-2
  02/20/06 – 03/19/06     30       5.21000 %     3,287,000.00       14,271.06  
    0.00       0.00       7.82       14,263.23       0.00       3,287,000.00  
B-3
  02/01/06 – 02/28/06     30       5.53710 %     2,374,000.00       10,954.23  
    0.00       0.00       6.01       10,948.22       0.00       2,374,000.00  
B-4
  02/01/06 – 02/28/06     30       5.53710 %     1,095,000.00       5,052.60    
  0.00       0.00       2.77       5,049.83       0.00       1,095,000.00  
B-5
  02/01/06 – 02/28/06     30       5.53710 %     731,000.00       3,373.02      
0.00       0.00       1.85       3,371.17       0.00       731,000.00  
B-6
  02/01/06 – 02/28/06     30       5.53710 %     1,826,168.26       8,426.40    
  0.00       0.00       4.62       8,421.78       0.00       1,826,168.26  
X-A
  02/01/06 – 02/28/06     30       0.76710 %     227,725,448.16       145,573.58
      0.00       0.00       79.82       145,493.76       0.00      
218,339,613.89  
X-B
  02/01/06 – 02/28/06     30       0.50363 %     9,495,000.00       3,984.98    
  0.00       0.00       2.18       3,982.80       0.00       9,495,000.00  
 
                                                                               
   
Totals
                                1,122,400.80       0.00       0.00       615.39
      1,121,785.39       0.00          
 
                                                                               
   

 

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.





--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                      Beginning           Payment of                            
      Ending             Current   Certificate/           Unpaid          
Non-Supported           Remaining   Certificate/     Original Face   Certificate
  Notional   Current Accrued   Interest   Current Interest   Interest   Total
Interest   Unpaid Interest   Notational Class   Amount   Rate   Balance  
Interest   Shortfall   Shortfall(1)   Shortfall   Distribution   Shortfall(2)  
Balance
A-R
    100.00       5.37044 %     0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
A-1
    349,687,000.00       4.77000 %     651.22652017       2.58862543      
0.00000000       0.00000000       0.00141930       2.58720613       0.00000000  
    624.38584760  
B-1
    6,208,000.00       4.94000 %     1000.00000000       4.11666720      
0.00000000       0.00000000       0.00225677       4.11440883       0.00000000  
    1000.00000000  
B-2
    3,287,000.00       5.21000 %     1000.00000000       4.34166717      
0.00000000       0.00000000       0.00237907       4.33928506       0.00000000  
    1000.00000000  
B-3
    2,374,000.00       5.53710 %     1000.00000000       4.61425021      
0.00000000       0.00000000       0.00253159       4.61171862       0.00000000  
    1000.00000000  
B-4
    1,095,000.00       5.53710 %     1000.00000000       4.61424658      
0.00000000       0.00000000       0.00252968       4.61171689       0.00000000  
    1000.00000000  
B-5
    731,000.00       5.53710 %     1000.00000000       4.61425170      
0.00000000       0.00000000       0.00253078       4.61172367       0.00000000  
    1000.00000000  
B-6
    1,826,168.26       5.53710 %     1000.00000000       4.61425445      
0.00000000       0.00000000       0.00252989       4.61172181       0.00000000  
    1000.00000000  
X-A
    0.00       0.76710 %     651.22652017       0.41629680       0.00000000    
  0.00000000       0.00022826       0.41606854       0.00000000      
624.38584760  
X-B
    0.00       0.50363 %     1000.00000000       0.41969247       0.00000000    
  0.00000000       0.00022959       0.41946288       0.00000000      
1000.00000000  

 

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination

Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
Deposits
         
Payments of Interest and Principal
    10,575,292.94  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    27,491.90  
Realized Loss (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    10,602,784.84    
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    15,419.78  
Total Administration Fees
    79,745.40  
Payment of Interest and Principal
    10,507,619.66  
 
     
Total Withdrawals (Pool Distribution Amount)
    10,602,784.84    
Ending Balance
    0.00  
 
     





--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    615.39  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    615.39  
 
     

Administration Fees

         
Gross Servicing Fee*
    76,400.76  
Master Servicing Fee
    3,344.64  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    79,745.40  
 
     

 
*Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP;
MORGAN STANLEY DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG
CORP; RESIDENTIAL FUNDING CORP
Other Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  





--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed ARM  
Weighted Average Gross Coupon
    5.930505 %
Weighted Average Net Coupon
    5.553600 %
Weighted Average Pass-Through Rate
    5.537100 %
Weighted Average Remaining Term
    327  
 
       
Beginning Scheduled Collateral Loan Count
    716  
Number of Loans Paid in Full
    34  
Ending Scheduled Collateral Loan Count
    682  
 
       
Beginning Scheduled Collateral Balance
    243,246,616.42  
Ending Scheduled Collateral Balance
    233,860,782.15  
Ending Actual Collateral Balance at 28-Feb-2006
    233,861,935.15  
 
       
Monthly P&I Constant
    1,203,750.39  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    1,604.27  
Unscheduled Principal
    9,384,230.00  

Additional Reporting – Deal Level
Miscellaneous Reporting

         
Senior Percentage
    93.619164 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Subordinate Percentage
    6.380836 %





--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                          DELINQUENT     BANKRUPTCY    
FORECLOSURE     REO     TOTAL     No. of   Principal           No. of    
Principal           No. of     Principal           No. of     Principal        
  No. of     Principal     Loans   Balance           Loans     Balance          
Loans     Balance           Loans     Balance           Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    12       4,691,562.99       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       12        
4,691,562.99  
60 Days
    3       1,034,577.24       60 Days       0         0.00       60 Days      
0         0.00       60 Days       0         0.00       60 Days       3        
1,034,577.24  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
   
 
    15       5,726,140.23               0         0.00               0        
0.00               0         0.00               15         5,726,140.23  
 
                                                                               
                                       
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.759531 %     2.006125 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.759531 %       2.006125 %
60 Days
    0.439883 %     0.442388 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.439883 %       0.442388 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                         
 
    2.199413 %     2.448513 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  2.199413 %       2.448513 %

         
Current Period Class A Insufficient Funds:            0.00
  Principal Balance of Contaminated Properties            0.00   Periodic
Advance            27,491.90

